Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 1 of 10 PageID #: 5603




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



HYBIR, INC. ,
                           Plaintiff                 No . 1: 19-cv-00359-RGA

V.

ARCSERVE (USA) LLC,

                        Defendant.




                                   ~ ) SCHEDULING ORDER

       This   ~ day of au---z._2019, the           Court having conducted an initial Rule 16(b)

scheduling conference pu::U:o Local Rule 16.1 (b), and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration ;

        IT IS ORDERED that:

        1. Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the parties, the parties

shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) within

thirty (30) days of the date of entry of this Order.

        2. Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before February 3, 2020.

        3. Discovery.

                a.         Initial Discovery in Patent Litigation. Paragraph 4 of the Default Standard

is hereby modified as follows:
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 2 of 10 PageID #: 5604




                         1.   On or before September 4, 2019, Plaintiff shall provide the discl osures

                              required by Paragraph 4(a) of the Default Standard.       [D✓-✓ ~
                              ~p              ntiff~i~   ~~✓-✓. ~v
                              ~rte~t          ts in t~~r✓ ·
                        11.   On or before October 16, 2019, Defendant shall produce the

                              documents required by Paragraph 4(b) of the Default Standard.

                       111.   On or before November I 8, 20 I 9, Plaintiff shall provide the

                              =;ui=u;t~y:.:::.<m ~e:au\t                            Standard.   i-/ei
                       1v. On or before January 23,2020, D~tendant shall provide the disclosures

                              required by Paragraph 4(d) of the Default Standard.

               b.       Discovery Cut Off. All fact discovery in this case shall be initiated so that

 it will be completed on or before December I 0, 2020.

               C.       Document Production. Document production shall               be substantially

complete by June I 0, 2020.

               d.       Requests for Admission . A maximum of 50 requests for admission are

permitted for each side other than for purposes of authenticating evidence, for which an

unlimited number of requests for admission will be permitted. The parties agree to meet and

confer with a goal of working out an appropriate agreement/stipulation concerning document and

other evidence authenticity prior to trial.

               e.       Interrogatories . A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side .




                                                    2
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 3 of 10 PageID #: 5605




              f.      Depositions.

                       1.   Limitation on Hours for Fact Deposition Discovery. Plaintiff is limited

                            to a maximum of seven (7) hours of fact deposition of each witness.

                            Defendant is limited to a maximum of seven (7) hours of fact

                            deposition of each witness .

                      11.   Expert Depositions. The deposition of each expert who issues a report

                            shall be limited to seven (7) hours of deposition per expert report. If

                            Plaintiffs infringement expert also issues a validity report, Defendant

                            may depose that expert for no more than seven (7) hours on the issue

                            of validity and seven (7) hours on the issue of infringement, for a total

                            of fourteen (14) hours.

                     111.   Location of Depositions. The parties agree that any party or

                            representative (officer, director, or managing agent) of a party filing a

                            civil action in this district court will be required to submit to a

                            deposition at a place within 50 miles of the party ' s principal place of

                            business. Exceptions to this agreement may be made by order of the

                            Court or by agreement of the parties . A defendant who becomes a

                            counterclaimant, cross-claimant, or third-party plaintiff shall be

                            considered as having filed an action in this Court for the purpose of

                            this provision.

              g.      Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the




                                                  3
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 4 of 10 PageID #: 5606




Court' s Case Manager to schedule a conference/argument. Unless otherwise ordered, by no later

than forty-eight hours prior to the conference/argument, the party seeking relief shall file with

the Court a letter, not to exceed three pages, outlining the issues in dispute and its position on

those issues . By no later than twenty-four hours prior to the conference/argument, any party

opposing the application for relief may file a letter, not to exceed three pages, outlining that

party' s reasons for its opposition. Should any document(s) be filed under seal, a courtesy copy

of the sealed document(s) must be provided to the Court within one hour of e-filing the

document(s). If a discovery-related motion is filed without leave of the Court, it will be denied

without prejudice to the moving party ' s right to bring the dispute to the Court through the

discovery matters procedures set forth in this Order.

       4. Application to Court for Protective Order. Counsel should confer and attempt to reach

an agreement on a proposed form of protective order specifying tenns and conditions for the

disclosure of confidential information and submit it to the Court within 30 days from the date of

entry of this Order. Should counsel be unable to reach an agreement on a proposed form of order,

counsel must follow the provisions of Paragraph 3(g) above.

       Any proposed protective order must include the following paragraph :

               Other Proceedings . By entering this order and limiting the disclosure of
       information in this case, the Court does not intend to preclude another court from finding
       that information may be relevant and subject to disclosure in another case. Any person or
       party subject to this order who becomes subject to a motion to disclose another party's
       information designated as confidential pursuant to this order shall promptly notify that
       party of the motion so that the party may have an opportunity to appear and be heard on
       whether that information should be disclosed.

       5. Papers Filed Under Seal. When filing papers under seal , counsel shall deliver to the

Clerk an original and one copy of the papers . A redacted version of any sealed document shall be

filed electronically within seven days of the filing of the sealed document.




                                                 4
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 5 of 10 PageID #: 5607




       6. Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i .e.,

appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

under seal.

       7. Claim Construction Issue Identification . On or before February 19, 2020, the parties

shall exchange a list of those claim term(s)/phrase(s) that they believe need construction. This

document will not be filed with the Court. Subsequent to exchanging that list, the parties will

exchange their proposed claim constructions of the identified disputed term(s)/phrase(s) on or

before March 4, 2020, and thereafter meet and confer to prepare a Joint Claim Construction

Chart to be filed no later than March 11 , 2020. The Joint Claim Construction Chart, in Word or

WordPerfect format, shall be e-mailed simultaneously with filing to rga_civil@ded.uscourts .gov.

The parties' Joint Claim Construction Chart should identify for the Court the term(s)/phrase(s) of

the claim(s) in issue, and should include each party's proposed construction of the disputed claim

language with citation(s) onl y to the intrinsic evidence in support of their respective proposed

constructions. A copy of the patent(s) in issue as well as those portions of the intrinsic record

relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

the parties shall not provide argument.

       8. Claim Construction Briefing. The Plaintiff shall serve, but not file , its opening brief,

not to exceed 20 pages, on April 24, 2020 . The Defendant shall serve, but not file , its answering

brief, not to exceed 30 pages, on May 29, 2020 . The Plaintiff shall serve, but not file , its reply

brief, not to exceed 20 pages, on June 19, 2020 . The Defendant shall serve, but not file , its sur-

reply brief, not to exceed l O pages, on July l 0, 2020. No later than July 17, 2020, the parties

shall file a Joint Claim Construction Brief. The parties shall copy and paste their untiled briefs




                                                 5
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 6 of 10 PageID #: 5608




into one brief, with their positions on each claim term in sequential order, in substantially the

form below.

                          JOINT CLAIM CONSTRUCTION BRIEF

I. Agreed-upon Constructions

II. Disputed Constructions

A. [TERM 1]

       1, Plaintiffs Opening Position

       2. Defendant's Answering Position

       3. Plaintiffs Reply Position

       4. Defendant's Sur-Reply Position

B. [TERM 2]

       1. Plaintiffs Opening Position

       2. Defendant's Answering Position

       3. Plaintiffs Reply Position

       4. Defendant's Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.                                    ~~

       9. Hearing on Claim Construction . Beginning at     4f~nAugust zC'2020, the Court
will hear argument on claim construction. Absent prior approval of the Court (which, if it is

sought, must be done so by joint letter submission no later than the date on which answering

claim construction briefs are due), the parties shall not present testimony at the argument, and the

argument shall not exceed a total of three hours.




                                                    6
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 7 of 10 PageID #: 5609




       I 0. Disclosure of Expert Testimony.

                a.      Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

January 28, 2021 . The supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before March 1, 2021. Reply expert reports from

the party with the initial burden of proof are due on or before April 2, 2021. No other expert

reports will be pennitted without either the consent of all parties or leave of the Court. Along

with the submissions of the reply expert reports, the parties shall advise of the dates and times of

their experts' availability for deposition. Depositions of experts shall be completed on or before

May 26, 2021.

                b.      Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc. ,

509 U.S. 579 (I 993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

       11. Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion, including Daubert, shall be served and filed on or

before June 30, 2021 . Oppositions to dispositive and Daubert motions shall be served and filed

on or before July 30, 2021. Replies in support of dispositive and Daubert motions shall be

served and filed on or before August 26, 2021. No case dispositive motion under Rule 56 may

be filed more than ten days before the above date without leave of the Court.




                                                 7
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 8 of 10 PageID #: 5610




        12. Applications by Motion. Except as otherwise specified herein , any application to the

Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.        ~

        13. Pretrial Conference. On ~November     11,~, 2021, at 1=ID~the Court will      hold a Rule

 16(e) final pretrial conference in Court with counsel beginning at 9 a.m. The parties shall file a

joint proposed final pretrial order in compliance with Local Rule I 6.3(c) no later than 5 p.m. on

the third business day before the date of the final pretrial conference. Unless otherwise ordered

by the Court, the parties shall comply with the timeframes set forth in Local Rule I 6.3(d) for the

preparation of the proposed joint final pretrial order.

        14. Motions in Limine. Motions in limine shall not be separately filed . All in limine

requests an~ ~ ts thereto shall be set forth in the proposed pretrial order. Each party shall

be limited t o ~~               requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon ; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three

page submission (and, if the moving party, a single one page reply). No separate briefing shall be

submitted on in limine requests, unless otherwise permitted by the Court.

        15. Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be tried to

a jury, pursuant to Local Rules 47 . l(a)(2) and 51.1 , the parties should file (i) proposed voir dire,

(ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms no

later than 5 p.m. on the third business day before the date of the final pretrial conference. The




                                                  8
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 9 of 10 PageID #: 5611




parties shall submit simultaneously with filing each of the foregoing four documents in Word or

WordPerfect format to rga_c ivil @ded.uscourts .gov .
                                                                                                      Mo~'
        16. Trial. This matter is scheduled for a 5-day jury trial beginning at 9:30 a.m. on "
             -1\'\
December   .!!._, 2021 ,    with the subsequent trial days beginning at 9:30 a.m. until the case is
                                                                                    S:,o
submitted to the jury for deliberations, the jury will be excused each day at ~          p.m. The trial

will be timed, as counsel will be allocated a total number of hours in which to present their

respective cases.

        17. ADR Process. This matter is referred to a magistrate judge to explore the possibility

of alternative dispute resolution .

        18. Stipulations by the Parties. The parties have stipulated and agree to the following :

                 a.        The Parties agree to work together to coordinate depositions such that to

the extent practical each individual witness is only deposed once. This coordination also extends

to any third-party witnesses .

                 b.        The Parties agree that, when a Party issues a subpoena in this case, the

issuing Party shall request that subpoenaed parties simultaneously produce materials to all

Parties, and if, notwithstanding such request, the subpoenaed party does not produce the

materials, the issuing Party shall provide a copy of all materials to the other Parties within five

business days of receipt of the materials from the subpoenaed party.

                 c.        The Parties agree that service by email is sufficient under Fed . R. Civ . P.

5, and the email service shall be treated the same as hand service.




                                                     9
Case 1:19-cv-00359-RGA Document 18 Filed 08/20/19 Page 10 of 10 PageID #: 5612




                             United States Distri




                                       10
